Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the second-, third, and fifth-to-last lines of claim 1, please replace the word “percents” with
-- percent --.
Allowable Subject Matter
	The following references are believed to represent the most germane available:
Suzuki et al., U.S. Patent Application Publication No. 2013/0234370
	Suzuki teaches a 3-dimensional printing support material comprising a water-soluble monomer [0074], polyoxypropylene glycol [0076] and optionally a silicone polyether surfactant [0055,0058].  The latter of these, where added, contributes far less than 5 weight % of the total of it, and the aforementioned other two components.
Levy et al., U.S. Patent Application Publication No. 2003/0107158	
       Levy teaches support- or building compositions [0054] for so-called rapid prototyping manufacturing [0016] comprising a temperature-sensitive polymer exemplified by polyoxyethylene-polyoxypropylene ABA block copolymer [0058,0062], a surface active agent that lowers
the surface tension of the composition so that it may be applied by ink jetting techniques and comprising a polysiloxane-polyether copolymer of which BYK-345 is exemplary [0067] and at least one water-miscible, photocurable (macro)monomer and photoinitiator [0068,0070-0072].  While Levy unequivocally disclose  compositions comprising each of the required materials as set out in claim 1- see, for instance, entries 5, 8, 10, and 12 of Table 2 and the accompanying descriptions for A through N in Table 1- there is no indication of how much of each component is used nor does the art pertaining to support compositions for additive manufacturing address the deficiencies of Levy.
Umebayashi, U.S. Patent Application Publication No. 2018/0079923
	Claim 5 discloses a support material that resembles compositionally that which is claimed but is silent as to the incorporation of a polysiloxane-polyether copolymer.  Moreover, it does not qualify as prior art.

	Inasmuch as these disclosures are the most relevant encountered in a survey of the prior art, but fail to even render obvious the instant invention, claims 1-17 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 21, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765